Filed Pursuant to Rule 424(b)(2) Registration No. 333-180015 The information in this prospectus supplement is not complete and may be changed. This prospectus supplement and the accompanying prospectus are not an offerto sell these securities and we are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PROSPECTUS SUPPLEMENT (Subject To Completion) Issued March 12, 2012 (To prospectus dated March 9, 2012) CIT Group Inc. % SENIOR UNSECURED NOTES DUE 2018 Interest payable on and We may redeem some or all of the notes offered hereby at any time or from time to time at a redemption price of 100% of the principal amount thereof plus accrued and unpaid interest, if any, to the redemption date, plus a make whole premium.
